        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 1 of 14 PageID #:1




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                          )
SOUTHWEST AREAS PENSION FUND;                          )
and CHARLES A. WHOBREY, as Trustee,                    )
                                                       )
                                    Plaintiffs,        )   Case No. 21-cv-4290
                                                       )
                    v.                                 )   Judge
                                                       )
MIDWESTERN SANITATION                                  )   Magistrate Judge
COMPANY, a Michigan corporation,                       )
                                                       )
                                    Defendant.         )

                                                  COMPLAINT

          Plaintiffs Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of its present trustees, for a cause of action against Defendant allege as follows:

                                          JURISDICTION AND VENUE

          1.        This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001 et seq., and is a suit to recover employer contributions owed to

Plaintiff Central States, Southeast and Southwest Areas Pension Fund (the “Pension Fund”) by

Defendant in accordance with applicable collective bargaining and participation agreements and

the Pension Fund’s Trust Agreement (“Trust Agreement”), and to recover withdrawal liability

owed as a result of Defendant’s withdrawal from the Pension Fund.

          2.        This Court has jurisdiction over this action under sections 502(e), 502(f), and

4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), and 1451(c).

          3.        Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Pension Fund is an “employee benefit plan” as that term is


TM: 606289 / 21411089 / 8/11/2021                    -1-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 2 of 14 PageID #:2




defined in ERISA and is administered at its principal place of business in Chicago, Illinois. Venue

is also proper in this Court pursuant to the forum selection clause contained in the Trust Agreement

which designates this district as the appropriate forum for lawsuits to collect delinquent

contributions and withdrawal liability.

                                                PARTIES

          4.        The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.        The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with local unions

affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of employees of those

same employers. All principal and income from such contributions and investments thereof is held

and used for the exclusive purpose of providing pension benefits to participants and beneficiaries

of the Pension Fund and paying the administrative expenses of the Pension Fund.

          6.        Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsor of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 8647 West Higgins

Road in Chicago, Illinois.

          7.        Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. § 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Charles A. Whobrey, are

authorized to bring this action on behalf of the Pension Fund, its participants, and beneficiaries for

the purpose of collecting employer contributions and withdrawal liability.




TM: 606289 / 21411089 / 8/11/2021                  -2-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 3 of 14 PageID #:3




          8.        Defendant Midwestern Sanitation Company (“Midwestern Sanitation”) is a

corporation organized under the laws of the State of Michigan.

          9.        Midwestern Sanitation is an “employer” and a “party-in-interest” as those terms are

defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and 1002(14)(C).

                                    BACKGROUND INFORMATION

          10.       Local Union No. 247 (“Local 247”) of the IBT is a labor organization which

represented, for the purpose of collective bargaining, certain employees of Midwestern Sanitation

and employees of other employers in industries affecting interstate commerce.

          11.       During all relevant times, Midwestern Sanitation and Local 247 were parties to

collective bargaining agreements (the “CBA”) pursuant to which Midwestern Sanitation was

required to make contributions to the Pension Fund on behalf of certain of its employees.

          12.       Midwestern Sanitation and Local 247 were also parties to a Participation

Agreement which required Midwestern Sanitation to pay contributions to the Pension Fund.

          13.       Midwestern Sanitation agreed to be bound by the terms of the Trust Agreement and

all rules and regulations promulgated by the Trustees under said Trust Agreement.

          14.       Under the Trust Agreement, Midwestern Sanitation was required to “remit

continuing and prompt Employer Contributions to the [Pension Fund] as required by the applicable

collective bargaining agreement . . .”

          15.       Article XIV, Section 4 of the Trust Agreement provides that:

                    Non-payment by an Employer of any moneys due shall not relieve
                    any other Employer from its obligation to make payment. In
                    addition to any other remedies to which the parties may be entitled,
                    an Employer shall be obligated to pay interest on any Employer
                    Contributions due to the Trustees from the date when the payment
                    was due to the date when the payment is made, together with all
                    expenses of collection incurred by the Trustees, including, but not
                    limited to, attorneys’ fees and such fees for late payment as the


TM: 606289 / 21411089 / 8/11/2021                   -3-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 4 of 14 PageID #:4




                    Trustees determine and as permitted by law. The interest payable by
                    an Employer with respect to past due Employer Contributions (other
                    than withdrawal liability) prior to the entry of a judgment, shall be
                    computed and charged to the Employer (a) at an annualized interest
                    rate equal to two percent (2%) plus the prime interest rate
                    established by JPMorgan Chase Bank, NA for the fifteenth (15th)
                    day of the month for which the interest is charged, or (b) at an
                    annualized interest rate of 7.5% (whichever is greater). The
                    prejudgment interest payable by an employer with respect to past
                    due withdrawal liability shall be computed and charged to the
                    Employer at an annualized interest rate established by JPMorgan
                    Chase Bank, NA for the fifteenth (15th) day of the month for which
                    the interest is charged. Any judgment against an Employer for
                    Employer Contributions owed to this [Pension Fund] shall include
                    the greater of (a) a doubling of the interest computed and charged in
                    accordance with this section or (b) single interest computed and
                    charged in accordance with this section plus liquidated damages in
                    the amount of 20% of the unpaid Employer Contributions. The
                    interest rate after entry of a judgment against an Employer for
                    Employer Contributions (other than withdrawal liability) shall be
                    due from the date the judgment is entered until the date of payment,
                    shall be computed and charged to the Employer on the entire
                    judgment balance (a) at an annualized interest rate equal to two
                    percent (2%) plus the prime interest rate established by JPMorgan
                    Chase Bank, NA for the fifteenth (15th) day of the month for which
                    the interest is charged, or (b) at an annualized rate of 7.5%
                    (whichever is greater), and such interest shall be compounded
                    annually. The interest rate after entry of a judgment against an
                    employer for withdrawal liability shall be due from the date the
                    judgment is entered until the date of payment, shall be computed
                    and charged to the Employer on the entire judgment balance at an
                    annualized interest rate equal to two percent (2%) plus the prime
                    interest rate established by JP Morgan Chase Bank, NA for the
                    fifteenth (15th) day of the month for which the interest is charged,
                    and such interest shall be compounded annually.

          16.       The Pension Fund relies upon participating employers to self-report the work

history of eligible employees. The self-reporting system requires participating employers to

identify those employees for whom contributions are owed and requires the employers to identify

the weeks worked by the covered employees. Based upon the employee work history reported by

the employers, the Pension Fund bills the employers for contributions.




TM: 606289 / 21411089 / 8/11/2021                   -4-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 5 of 14 PageID #:5




          17.       Under this self-reporting system, participating employers initially establish a base

group of employees for whom contributions are due. Thereafter, the employer is required to notify

the Pension Fund on a monthly basis of any changes in the employment status of individuals

covered by the CBA (e.g., layoffs, new hires, terminations, etc.). The Pension Fund relies upon

these reports submitted by employers to prepare a monthly contributions bill that is sent to the

employer. If no changes are reported by the employer, the Pension Fund assumes that the same

employees are still working and bills the employer accordingly.

                                        STATUTORY AUTHORITY

          18.       Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                    Every employer who is obligated to make contributions to a
                    multiemployer plan under the terms of the plan or under the terms
                    of a collectively bargained agreement shall, to the extent not
                    inconsistent with law, make such contributions in accordance with
                    the terms and conditions of such plan or such agreement.

          19.       Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), provides:

                    In any action under this subchapter by a fiduciary for or on behalf
                    of a plan to enforce section 1145 of this title in which a judgment in
                    favor of the plan is awarded, the court shall award the plan --

                    (A)       the unpaid contributions,

                    (B)       interest on the unpaid contributions,

                    (C)       an amount equal to the greater of--

                              (i)    interest on the unpaid contributions, or

                              (ii)   liquidated damages provided for under the plan in an
                                     amount not in excess of 20 percent (or such higher
                                     percentage as may be permitted under Federal or
                                     State law) of the amount determined by the court
                                     under subparagraph (A),

                    (D)       reasonable attorney’s fees and costs of the action, to be paid
                              by the defendant, and


TM: 606289 / 21411089 / 8/11/2021                      -5-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 6 of 14 PageID #:6




                    (E)       such other legal or equitable relief as the court deems
                              appropriate.

                    For purposes of this paragraph, interest on unpaid contributions shall
                    be determined by using the rate provided under the plan, or, if none,
                    the rate prescribed under section 6621 of Title 26.

                                     COUNT I –
                    DELINQUENT CONTRIBUTIONS SINCE MARCH 31, 2019

          20.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 19 of this Complaint as though fully set forth herein.

          21.       This Count I is brought to recover employer contributions and interest owed to the

Pension Fund by Midwestern Sanitation for the period of March 31, 2019 through November 30,

2019 and for the period of April 26, 2020 through December 31, 2020, in accordance with the

provisions of ERISA, the CBA, the Participation Agreement, and the Trust Agreement.

          22.       Midwestern Sanitation reported the work history of its covered employees to the

Pension Fund for the period of March 31, 2019 through October 31, 2020, but failed to report the

work history of its covered employees to the Pension Fund for the period of November 1, 2020

through December 31, 2020.

          23.       Accordingly, the Pension Fund assumes that the covered employees reported to the

Pension Fund by Midwestern Sanitation for the period of September 27, 2020 through October 31,

2020 continued to perform work for Midwestern Sanitation during the period of November 1, 2020

through December 31, 2020.

          24.       Based upon the employee work history reported to the Pension Fund by Midwestern

Sanitation for the period of March 31, 2019 through October 31, 2020, and based also upon the

assumption that the covered employees reported to the Pension Fund by Midwestern Sanitation

for the period of September 27, 2020 through October 31, 2020 continued to perform work for


TM: 606289 / 21411089 / 8/11/2021                    -6-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 7 of 14 PageID #:7




Midwestern Sanitation during the period of November 1, 2020 through December 31, 2020,

Midwestern Sanitation has breached the provisions of ERISA, the CBA, the Participation

Agreement, and the Trust Agreement by failing to pay all of the contributions (and interest due

thereon) owed to the Pension Fund for the period of March 31, 2019 through November 30, 2019,

and for the period of April 26, 2020 through December 31, 2020.

          25.       Despite demands that Midwestern Sanitation perform its statutory and contractual

obligations with respect to making contributions to the Pension Fund, Midwestern Sanitation has

neglected and refused to pay the amounts that are due as a consequence of the conduct set forth in

paragraph 24.

          26.       Midwestern Sanitation owes the Pension Fund $52,800.70 for unpaid contributions

(not including interest) for the period of March 31, 2019 through November 30, 2019, and

$45,591.80 for unpaid contributions (not including interest) for the period of April 26, 2020

through December 31, 2020, as a result of the conduct set forth in paragraph 24.

          WHEREFORE, Plaintiffs Central States, Southeast and Southwest Area Pension Fund

and Charles A. Whobrey, Trustee, request the following relief:

          (a)       A judgment against Defendant and in favor of Plaintiffs, pursuant to section

502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), for:

                    (i)       the unpaid contributions owed to the Pension Fund for the period of March

                              31, 2019 through November 30, 2019 and for the period of April 26, 2020

                              through December 31, 2020, based upon the employee work history

                              reported by Midwestern Sanitation (for the period of March 31, 2019

                              through October 31, 2020);




TM: 606289 / 21411089 / 8/11/2021                    -7-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 8 of 14 PageID #:8




                    (ii)      interest on the unpaid contributions computed and charged at the greater of:

                              (a) an annualized interest rate equal to two percent (2%) plus the prime

                              interest rate established by JPMorgan Chase Bank, NA for the fifteenth

                              (15th) day of the month for which the interest is charged, or (b) an

                              annualized interest rate of 7.5%;

                    (iii)     an amount equal to the greater of interest on the unpaid contributions or

                              liquidated damages of 20% of the unpaid contributions; and

                    (iv)      attorney’s fees and costs;

          (b)       Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)       Such further or different relief as this Court may deem proper and just.

                                   COUNT II –
                 DELINQUENT CONTRIBUTIONS PRE – SEPTEMBER 13, 2017

          27.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 19 of this Complaint as though fully set forth herein.

          28.       This Count II is brought to recover employer contributions and interest owed to the

Pension Fund by Midwestern Sanitation for periods prior to September 13, 2017, in accordance

with the provisions of ERISA, the CBA, the Participation Agreement, the Trust Agreement, and

the Confirmation Order (defined in paragraph 30 below).




TM: 606289 / 21411089 / 8/11/2021                     -8-
        Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 9 of 14 PageID #:9




          29.       On September 5, 2007, Midwestern Sanitation filed a Chapter 11 bankruptcy case

in the United States Bankruptcy Court for the Eastern District of Michigan, Case No. 07-57635

(the “Bankruptcy Case”).

          30.       On August 31, 2009, an order was entered in the Bankruptcy Case confirming

Midwestern Sanitation’s plan of reorganization (the “Confirmation Order”).

          31.       The Confirmation Order, along with a subsequent stipulation between the parties,

provided that Midwestern Sanitation owed the Pension Fund $1,419,446.70 in delinquent pension

contributions and interest thereon, and that Midwestern Sanitation was required to pay that amount

over time, at $6,333.33 per month, with interest running on the declining balance at the rate set

forth in the Trust Agreement.

          32.       The Confirmation Order further provided that any claim or liability of Midwestern

Sanitation to the Pension Fund would pass through the Bankruptcy Case, unaffected by the plan

of reorganization, and would continue as unaltered.

          33.       Although Midwestern Sanitation made a number of the required monthly payments

of $6,333.33 towards the delinquent contribution balance, Midwestern Sanitation breached the

provisions of the Confirmation Order, ERISA, the CBA, and the Trust Agreement by failing to

pay all of the required monthly installments.

          34.       Subsequent to the entry of the Confirmation Order and as permitted under the Trust

Agreement, the Pension Fund audited Midwestern Sanitation’s records to verify the accuracy and

completeness of the employee work history reported to the Pension Fund by Midwestern Sanitation

during the period of December 21, 2008 through September 27, 2014 (the “2009-2014 Audit”).

          35.       The 2009-2014 Audit revealed that Midwestern Sanitation owed unpaid

contributions to the Pension Fund in the amount of $171,565.80 (plus interest thereon) due to




TM: 606289 / 21411089 / 8/11/2021                  -9-
      Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 10 of 14 PageID #:10




Midwestern Sanitation’s inaccurate reporting of its employee work history to the Pension Fund for

the period of December 21, 2008 through September 27, 2014 (the “2009-2014 Audit Findings”).

          36.       Additionally, based upon the employee work history reported to the Pension Fund

by Midwestern Sanitation for the period of March 29, 2015 through July 29, 2017, Midwestern

Sanitation also became delinquent to the Pension Fund for $118,709.05 in unpaid contributions

(not including interest thereon) for the period of March 29, 2015 through July 29, 2017.

          37.       On January 10, 2017, the Pension Fund filed suit against Midwestern Sanitation in

the United States District Court for the Northern District of Illinois in a case captioned Central

States, Southeast and Southwest Areas Pension Fund, et al. v. Midwestern Sanitation Company,

Case No. 17-cv-181, to collect: (a) the unpaid contributions (and interest due thereon) Midwestern

Sanitation was required to remit to the Pension Fund pursuant to the Confirmation Order; (b) the

2009-2014 Audit Findings and associated audit fees and costs; (c) unpaid contributions (and

interest due thereon) owed for the period of March 29, 2015 through November 26, 2016; and (d)

the associated statutory damages and attorney’s fees and costs (the “2017 Litigation”).

          38.       While the 2017 Litigation was pending, the Pension Fund additionally audited

Midwestern Sanitation’s records for the period of September 28, 2014 through August 12, 2017

(the “2014-2017 Audit”). The 2014-2017 Audit revealed that Midwestern Sanitation owed

additional unpaid contributions to the Pension Fund in the amount of $74,684.80 (plus interest

thereon) due to Midwestern Sanitation’s inaccurate reporting of its employee work history to the

Pension Fund for the period of September 28, 2014 through August 12, 2017 (the “2014-2017

Audit Findings”).

          39.       In October 2017, the parties executed an agreement in an attempt to secure

Midwestern Sanitation’s compliance with its past due contribution payment obligations. However,




TM: 606289 / 21411089 / 8/11/2021                 - 10 -
      Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 11 of 14 PageID #:11




to date, Midwestern Sanitation has not paid off the delinquency as it was required to do and has

altogether ceased making payments towards its various contribution delinquencies.

          40.       Thus, Midwestern Sanitation has breached the provisions of the Confirmation

Order, ERISA, the CBA, the Participation Agreement, and the Trust Agreement by failing to pay

the outstanding balance of the delinquent contributions owed to the Pension Fund by Midwestern

for the periods prior to September 13, 2017.

          41.       Despite demands that Midwestern Sanitation perform its statutory and contractual

obligations with respect to making contributions to the Pension Fund, Midwestern Sanitation has

neglected and refused to pay the amounts that are due as a consequence of the conduct set forth in

paragraph 40.

          42.       Midwestern Sanitation owes the Pension Fund $1,355,284.15 for unpaid

contributions (not including interest) for the periods prior to September 13, 2017, as a result of the

conduct set forth in paragraph 40.

          WHEREFORE, Plaintiffs Central States, Southeast and Southwest Area Pension Fund

and Charles A. Whobrey, Trustee, request the following relief:

          (a)       A judgment against Defendant and in favor of Plaintiffs, pursuant to section

502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), for:

                    (i)       the unpaid contributions owed to the Pension Fund for periods prior to

                              September 13, 2017;

                    (ii)      interest on the unpaid contributions computed and charged at the greater of:

                              (a) an annualized interest rate equal to two percent (2%) plus the prime

                              interest rate established by JPMorgan Chase Bank, NA for the fifteenth




TM: 606289 / 21411089 / 8/11/2021                    - 11 -
      Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 12 of 14 PageID #:12




                              (15th) day of the month for which the interest is charged, or (b) an

                              annualized interest rate of 7.5%;

                    (iii)     an amount equal to the greater of interest on the unpaid contributions or

                              liquidated damages of 20% of the unpaid contributions; and

                    (iv)       attorneys’ fees and costs;

          (b)       Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)       Such further or different relief as this Court may deem proper and just.

                                             COUNT III –
                                        WITHDRAWAL LIABILITY

          43.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 19 of this Complaint as though fully set forth herein.

          44.       This Count III is brought to collect withdrawal liability owed to the Pension Fund

by Midwestern Sanitation as a result of Midwestern Sanitation’s withdrawal from the Pension

Fund.

          45.       The Pension Fund determined that on or about December 31, 2020, Midwestern

Sanitation permanently ceased to have an obligation to contribute to the Pension Fund and/or

permanently ceased all covered operations, thereby effecting a “complete withdrawal” from the

Pension Fund within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.




TM: 606289 / 21411089 / 8/11/2021                     - 12 -
      Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 13 of 14 PageID #:13




          46.       As a result of this complete withdrawal, Midwestern Sanitation incurred

withdrawal liability to the Pension Fund in the principal amount of $8,672,698.44, as determined

under section 4201(b) of ERISA, 29 U.S.C. § 1381(b).

          47.       On or about March 19, 2021, Midwestern Sanitation received a notice and demand

for payment of the withdrawal liability issued by the Pension Fund in accordance with sections

4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1). In the notice and demand,

the Pension Fund demanded full payment of the entire amount of the withdrawal liability by April

1, 2021, pursuant to section 4219(c)(5)(B) of ERISA, 29 U.S.C. § 1399(c)(5)(B), and Appendix

E, §§ 5(e)(2)(E) and 5(e)(2)(F) of the Pension Fund’s Plan. The amount demanded was

$8,672,698.44, the balance owed at that time on the withdrawal liability.

          48.       Midwestern Sanitation did not timely request review of the withdrawal liability

pursuant to section 4219(b)(2)(A) of ERISA, 29 U.S.C. § 1399(b)(2)(A), and therefore has waived

the right to initiate arbitration pursuant to section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1).

          49.       Midwestern Sanitation has failed to remit the required withdrawal liability payment

to the Pension Fund.

          WHEREFORE, Plaintiffs Central States, Southeast and Southwest Area Pension Fund

and Charles A. Whobrey, Trustee, request the following relief:

          (a)       A judgment against Defendant and in favor of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)       the past due withdrawal liability payment in the amount of $8,672,698.44;

                    (ii)      interest computed and charged at an annualized interest rate equal to two

                              percent (2%) plus the prime interest rate established by JPMorgan Chase




TM: 606289 / 21411089 / 8/11/2021                    - 13 -
      Case: 1:21-cv-04290 Document #: 1 Filed: 08/11/21 Page 14 of 14 PageID #:14




                              Bank, NA for the fifteenth (15th) day of the month for which interest is

                              charged;

                    (iii)     an amount equal to the greater of interest on the past due withdrawal liability

                              or liquidated damages of 20% of the past due withdrawal liability; and

                    (iv)      attorneys’ fees and costs.

          (b)       Post-judgment interest computed and charged on the entire judgment balance at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which the interest is

charged, compounded annually; and

          (c)       Such further or different relief as this Court may deem proper and just.

                                                                     Respectfully submitted,

                                                                      /s/ Lois J. Yu
                                                                     Lois J. Yu (ARDC #6321772)
                                                                     Central States Law Department
                                                                     8647 W. Higgins Road, 8th Floor
                                                                     Chicago, Illinois 60631
                                                                     (847) 939-2116
                                                                     lyu@centralstatesfunds.org
August 11, 2021




TM: 606289 / 21411089 / 8/11/2021                     - 14 -
